Case 1:19-cr-00140-RBJ Document 45 Filed 11/21/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00140-RBJ

UNITED STATES OF AMERICA

             Plaintiff,

v.


2.    RYAN MEDHURST,


             Defendants.

______________________________________________________________________

            UNOPPOSED MOTION FOR PERMISSION TO TRAVEL
______________________________________________________________________

      Ryan Medhurst, through counsel, Brian Leedy, unopposed by the government,

and respectfully requests permission to travel to Cheyenne, Wyoming, on Thanksgiving

Day, November 28, 2019. As grounds he states as follows

      Mr. Medhurst was arrested and granted bond, and first appeared in this on

August 12, 2019. Doc. 24. The conditions of his bond require him to receive

permission from the Court to travel outside of Colorado. Doc. 26. Mr. Medhurst wishes

to travel with his family to Cheyenne Wyoming on November 28, 2019, to attend a

Thanksgiving meal at the Little American Hotel and return the same day. Undersigned

counsel has conferred with government counsel who does not oppose this request.

      Wherefore, Mr. Medhurst, through counsel and unopposed by the government,

respectfully requests permission to travel to Cheyenne, Wyoming, on Thanksgiving Day,

November 28, 2019.
Case 1:19-cr-00140-RBJ Document 45 Filed 11/21/19 USDC Colorado Page 2 of 3




     Dated this 21st day of November 2019.

                              Respectfully Submitted,

                              /s/ Brian R. Leedy
                              Brian R. Leedy
                              Haddon, Morgan & Foreman, P.C.
                              150 E. 10th Ave.
                              Denver, CO 80203
                              (303) 831-7364
                              Email address: bleedy@hmflaw.com




                                        2
Case 1:19-cr-00140-RBJ Document 45 Filed 11/21/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing:

               UNOPPOSED MOTION FOR PERMISSION TO TRAVEL

was electronically filed with the Clerk of the Court using the CM/ECF system on this 21st
day of November 2019 which will send notification of such filing to the parties and
counsel in the case.


                                  /s/ Brian R. Leedy
                                  Brian R. Leedy
                                  Haddon, Morgan & Foreman, P.C.
                                  150 E. 10th Ave.
                                  Denver, CO 80203
                                  (303) 831-7364
                                  Email address: bleedy@hmflaw.com




                                            3
